Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/9/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a stator unit for driving a rotor of an electrical planar drive system, wherein the stator unit comprises a first stator sector and a second stator sector, wherein the stator unit has a contact structure, wherein the contact structure comprises a first contact unit group and a second contact unit group, wherein the first contact unit group is electrically conductively connected to the conductor strips of the first stator sector, and wherein the second contact unit group is electrically conductively connected to the conductor strips of the second stator sector, wherein the contact structure 1s arranged on an inner edge of the first stator sector and on an inner edge of the second stator sector, and wherein the inner edge of the first stator sector and the inner edge of the second stator sector are arranged so as to bear against one another between the first stator sector and the second stator sector as recited in claim 1; a stator module comprising a stator unit for driving a rotor of an electrical planar drive system and comprising a power module, wherein the stator unit comprises a first stator sector, a second stator sector and a third stator sector, wherein the stator unit has a contact structure and a further contact structure, wherein the contact structure comprises a first contact unit group which is electrically conductively connected to the conductor strips of the first stator sector, wherein the contact structure comprises a second contact unit group which is electrically conductively connected to the conductor strips of the second stator sector, wherein the further contact structure comprises a third contact unit group which is electrically conductively connected to the further conductor strips of the first stator sector, wherein the further contact structure comprises a fourth contact unit group which is electrically conductively connected to the further conductor strips of the third stator sector, wherein the contact structure is arranged on an inner edge of the first stator sector and on an inner edge of the second stator sector, wherein the inner edge of the first stator sector and the inner edge of the second stator sector are arranged so as to bear against one another between the first stator sector and the second stator sector, wherein the further contact structure is arranged on a further inner edge of the first stator sector and on an inner edge of the third stator sector, wherein the further inner edge of the first stator sector and the inner edge of the third stator sector are arranged so as to bear against one another between the first stator sector and the third stator sector, wherein the power module is arranged on a bottom side of the stator unit, wherein the power module is designed in a cruciform manner with a first bar which runs in the first direction and with a second bar which runs in the second direction, wherein the power module comprises a connection arrangement, wherein the connection arrangement is electrically conductively connected to the first contact unit group and to the second contact unit group of the contact structure of the stator unit, wherein the connection arrangement is arranged on the second bar of the power module, wherein the power module comprises a further connection arrangement, wherein the further connection arrangement is electrically conductively connected to the third contact unit group and to the fourth contact unit group of the further contact structure of the stator unit, and wherein the further connection arrangement is arranged on the first bar of the power module as recited in claim 9; a stator module comprising a stator unit for driving a rotor of an electrical planar drive system, wherein the stator unit comprises a first stator sector and a second stator sector, wherein the stator unit has a contact structure, wherein the contact structure comprises a first contact unit group and a second contact unit group, wherein the first contact unit group is electrically conductively connected to the conductor strips of the first stator sector, and wherein the second contact unit group is electrically conductively connected to the conductor strips of the second stator sector, wherein a stator surface extends over the entire top side of the stator unit and forms a surface of the stator unit, wherein the first stator sector and the second stator sector terminate flush with the stator surface on the outer sides and are arranged in a manner adjoining one another in the interior of the stator unit, wherein the contact structure is arranged on an inner edge of the first stator sector and on an inner edge of the second stator sector and is part of a contact arrangement, and wherein the inner edge of the first stator sector and the inner edge of the second stator sector are arranged so as to bear against one another between the first stator sector and the second stator sector, and the contact arrangement can be contacted from the bottom side of the stator unit as recited in claim 13.  Claims 2-8, 10-12, and 14-20 are dependent claims.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See below paragraph.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Specification
The abstract of the disclosure is objected to because it contains the words “comprises” at line 1, 2, 5, and 8.  Correction is required.  See MPEP § 608.01(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



7/7/2022

/DANG D LE/Primary Examiner, Art Unit 2834